Exhibit 10.12

EXECUTION VERSION

AMENDMENT NO. 2

TO

CREDIT AGREEMENT

AMENDMENT NO. 2 (this “Amendment”), dated as of January 3, 2017, to the Credit
Agreement, dated as of January 6, 2015, by and among NEXPOINT CAPITAL, INC., a
Delaware corporation (herein referred to as the “Borrower”), the Banks party
thereto from time to time and STATE STREET BANK AND TRUST COMPANY, as agent for
the Banks (in such capacity, the “Agent”), as amended, supplemented or otherwise
modified by Amendment No. 1, dated as of January 5, 2016 (as the same may be
further amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”).

RECITALS

I.    Each term that is defined in the Credit Agreement and not herein defined
has the meaning ascribed thereto by the Credit Agreement when used herein.

II.    The Borrower desires an amendment to the Credit Agreement upon the terms
and conditions herein contained, and the Banks have agreed thereto upon the
terms and conditions herein contained.

NOW, THEREFORE, in consideration of the mutual agreements contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

1.    The defined term “Termination Date” contained in Section 1.01 of the
Credit Agreement is hereby amended by replacing the date “January 3, 2017”
contained therein with the date “March 20, 2017”.

2.    Schedule 1 to the Credit Agreement is hereby amended and restated in its
entirety in the form of Schedule 1 hereto.

3.    Paragraphs 1 and 2 of this Amendment shall not be effective until each of
the following conditions is satisfied (the date, if any, on which such
conditions shall have first been satisfied being referred to herein as the
“Amendment Effective Date”):

(a)    the Agent shall have received from the Borrower and each Bank either
(i) a counterpart of this Amendment executed on behalf of such party, or
(ii) written evidence satisfactory to the Agent (which may include electronic
mail transmission (in printable format) or facsimile of a signed signature page
of this Amendment) that each such party has executed a counterpart of this
Amendment;

(b)    the Agent shall have received from the Borrower a manually signed
certificate from the Secretary or Assistant Secretary of the Borrower, in all
respects satisfactory to the Agent, (i) certifying as to the incumbency of
authorized persons of the Borrower executing this Amendment, (ii) attaching
true, complete and correct copies of the resolutions duly adopted by the board
of directors of the Borrower approving this

 

1



--------------------------------------------------------------------------------

Amendment and the transactions contemplated hereby, all of which are in full
force and effect on the date hereof, and (iii) certifying that the Borrower’s
Charter Documents have not been amended, supplemented or otherwise modified
since January 5, 2016 or, if so, attaching true, complete and correct copies of
each such amendment, supplement or modification;

(c)    the Agent shall have received such documents and information as the
Agent, at the request of any Bank, shall have requested in order to comply with
“know-your-customer” and other anti-terrorism, anti-money laundering and similar
rules and regulations and related policies; and

(d)    the Borrower shall have paid all out-of-pocket fees and expenses incurred
by the Agent (including, without limitation, reasonable legal fees and
disbursements of counsel to the Agent) in connection herewith to the extent they
have been invoiced prior to the date hereof and are payable by the Borrower
pursuant to Section 9.03 of the Credit Agreement.

4.    The Borrower (a) reaffirms and admits the validity and enforceability of
each Loan Document to which it is a party and all of its obligations thereunder
(except as enforceability may be limited by applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law) and an
implied covenant of good faith and fair dealing) and agrees and admits that
(i) it has no defense to any such obligation and (ii) it shall not exercise any
setoff or offset to any such obligation, and (b) (1) represents and warrants
that, as of the date of execution and delivery hereof by the Borrower, after
giving effect to the amendments contained in this Amendment, no Default has
occurred and is continuing and (2) after giving effect to the amendments
contained in this Amendment, the representations and warranties of the Borrower
contained in the Credit Agreement and the other Loan Documents are true and
correct in all material respects on and as of the date hereof with the same
force and effect as if made on and as of such date (or, if any such
representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date).

5.    Except as expressly set forth herein, the Loan Documents shall remain in
full force and effect, and no amendment in respect of any term or condition of
any Loan Document shall be deemed to be an amendment in respect of any other
term or condition contained in any Loan Document.

6.    This Amendment may be executed in any number of counterparts, each of
which shall constitute an original but all of which when taken together shall
constitute a single contract. It shall not be necessary in making proof of this
Amendment to produce or account for more than one counterpart signed by the
party to be charged. Delivery of an electronic counterpart to this Amendment
(which may include electronic mail transmission (in printable format) or
facsimile of a signed signature page of this Amendment) shall be as effective as
delivery of an original counterpart.

 

2



--------------------------------------------------------------------------------

7.    THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAW OF THE COMMONWEALTH OF MASSACHUSETTS, WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.

[the remainder of this page has been intentionally left blank]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party hereto, intending this Amendment No. 2 to the
Credit Agreement to take effect as an agreement under seal, has caused this
agreement to be duly executed by its duly authorized representative(s) as of the
day and year first above written.

 

NEXPOINT CAPITAL, INC. By:  

/s/ Frank Waterhouse

  Name: Frank Waterhouse   Title:   Treasurer STATE STREET BANK AND TRUST
COMPANY, individually and as Agent By:  

 

  Name: James H. Reichert   Title:   Vice President

NexPoint Capital, Inc. Signature Page to Amendment No. 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party hereto, intending this Amendment No. 2 to the
Credit Agreement to take effect as an agreement under seal, has caused this
agreement to be duly executed by its duly authorized representative(s) as of the
day and year first above written.

 

NEXPOINT CAPITAL, INC. By:  

 

  Name: Frank Waterhouse   Title:   Treasurer STATE STREET BANK AND TRUST
COMPANY, individually and as Agent By:  

/s/ James H. Reichert

  Name: James H. Reichert   Title:   Vice President

NexPoint Capital, Inc. Signature Page to Amendment No. 2



--------------------------------------------------------------------------------

SCHEDULE 1

 

BORROWER:

 

NEXPOINT CAPITAL, INC.

300 Crescent Court, Suite 700

Dallas, Texas 75201

Attention: Frank Waterhouse

Phone: 972-419-2538

Email: fwaterhouse@highlandfunds.com



--------------------------------------------------------------------------------

     COMMITMENT    COMMITMENT

BANKS:

   AMOUNT    PERCENTAGE

STATE STREET BANK AND TRUST COMPANY

   $25,000,000    100%

Domestic Lending Office, LIBOR Lending

Office and Office for Notices to the Agent for

Borrowings and Payments:

 

  (a) if by overnight courier service:

State Street Bank and Trust Company

Customer Service Unit

M/S CCB0900

One Iron Street

Boston, MA 02110

Attn: Eduardo Chaves

Tel: (617) 662-8574

Fax: (617) 988-6677

Attn: Peter Connolly

Tel: (617) 662-8588

Fax: (617) 988-6677

 

  (b) in all other cases:

State Street Bank and Trust Company

Customer Service Unit

M/S CCB0900

One Iron Street

PO Box 5501

Boston, MA 02206-5501

Attn: Eduardo Chaves

Tel: (617) 662-8574

Fax: (617) 988-6677

Attn: Peter Connolly

Tel: (617) 662-8588

Fax: (617) 988-6677

Email: ais-loanops-csu@statestreet.com

Office for all Other Notices:

 

  (a) if by overnight courier:

State Street Bank and Trust Company

Mutual Fund Lending Department

M/S CCB0900

One Iron Street

Boston, MA 02110

Attn: James H. Reichert, Vice President

Tel: (617) 662-8620

 

  (b) in all other cases:

State Street Bank and Trust Company

Mutual Fund Lending Department

M/S CCB0900

One Iron Street

Boston, MA 02206-5501

Attn: James H. Reichert, Vice President

Tel: (617) 662-8620

E-mail: jhreichert@statestreet.com